BARFIELD, Judge.
In this appeal of a workers’ compensation order awarding attorney fees under section 440.34, Florida Statutes (1978), the employer and carrier assert that the deputy commissioner improperly based the award in part on undiscounted supplemental benefits, and that he abused his discretion by not reducing the fee award from the statutory formula due to exceptional circumstances and by finding them negligent in the handling of the claim. We affirm in part and reverse in part.
Competent substantial evidence supports the deputy commissioner’s determinations that the circumstances of this case do not warrant a decrease in the attorney fee calculated using the statutory formula, and that the employer/carrier were negligent in the handling of this claim and are therefore liable for payment of 100% of the fee under the 1978 statute.
However, we find that the deputy commissioner erred by including in the amount of benefits obtained by the claimant’s attorney the value of future supplemental benefits to be paid without reducing that amount to present value.
The order is AFFIRMED, except for the deputy commissioner’s findings regarding the amount of benefits obtained by the claimant’s attorney and the amount of a reasonable attorney fee, and REMANDED for recalculation of the total amount of benefits, using the discounted value of future supplemental benefits, and for a rede-termination of the amount of a reasonable fee.
MILLS and WENTWORTH, JJ., concur.